Citation Nr: 1105769	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  10-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The record indicates that, in his claim for payment from the 
Filipino Veterans Equity Compensation Fund, the appellant 
indicated he had recognized guerrilla service from January 1945 
to April 1946, but no qualifying service with the United States 
Armed Forces has been shown, as will be discussed below.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund.

The appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2010); American Recovery and Reinvestment 
Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  

The question currently before the Board is whether the appellant 
has qualifying service to establish eligibility for a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  The 
record shows that the NPRC reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Because qualifying service and how it may 
be established are governed by law and regulations and the 
service department's certification is binding, the Board's review 
is limited to interpreting the pertinent law and regulations.  
Where, as here, the interpretation of the law is dispositive of 
the appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Nonetheless, the Board notes that the RO provided the appellant 
with a copy of the above decision, and the November 2009 
Statement of the Case (SOC), which included a discussion of the 
facts of the claim, the laws and regulations pertaining to 
eligibility for benefits under the Filipino Veterans Equity 
Compensation Fund and verification of military service, 
notification of the basis of the decision, and a summary of the 
evidence considered to reach the decision.  

The appellant has also had a meaningful opportunity to 
participate in the processing of his claim.  He has submitted 
several written statements and a joint affidavit from two fellow 
soldiers during the course of his claim/appeal, in response to 
the RO decision and SOC.  There is also other evidence of record, 
to include a Certification from the General Headquarters of the 
Armed Forces of the Philippines Office of the Adjutant General 
dated in June 2004 and an Affidavit for Philippine Army 
Personnel, from a prior claim for benefits filed by the 
appellant.  

The appellant has not identified any additional pertinent 
evidence which should have been obtained.

In light of the foregoing, the Board concludes that no further 
notification or development of evidence is required.  No useful 
purpose would be served in remanding this matter for yet more 
development.  The Board will proceed with appellate review.  

II.  Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a new 
one-time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act of 2009 § 1002, Public Law 
No. 111-5 (enacted February 17, 2009).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 is entitled "Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East During 
World War II".  Section 1002(c)(1) provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
enactment of the Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  Section 1002(c)(2) provides that, if an eligible person 
who has filed a claim for benefits under this section dies before 
payment is made under this section, the payment under this 
section shall be made instead to the surviving spouse, if any, of 
the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who - (1) served - (A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In April 2003, in connection with a prior claim filed by the 
appellant, the NPRC reported that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  (The same information necessary for verification of 
service and provided by the appellant in connection with the 
current claim had previously been provided and submitted to the 
NPRC in 2003.).     

The appellant has not submitted a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  
Instead, a Certification from the General Headquarters of the 
Armed Forces of the Philippines Office of the Adjutant General 
dated in June 2004 is of record.  The document certifies that the 
appellant had military service during the period from January 
1945 to September 1953 and is a veteran of the Philippine 
government with his military status noted as a guerrilla.  There 
is also an Affidavit for Philippine Army Personnel of record 
showing that the appellant first joined a guerrilla unit in 
January 1945 and was attached to the Taparano Guerrilla Unit.  

However, these documents fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department, but rather a document from the Philippine government.  
As such, the documents may not be accepted as verification of 
service for the purpose of determining eligibility for VA 
benefits, including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

The Board additionally notes that the appellant has submitted a 
joint affidavit signed by J.A. and S.C. wherein they attest that 
the appellant was a fellow soldier with them during World War II.  
However, similarly, this document does not satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  

It is notable that the Board, in an October 2006 decision, 
previously denied entitlement to basic eligibility for VA 
benefits based on the aforementioned certification by the NPRC.  
In an October 2008 Court Memorandum Decision, the Board's 
decision was affirmed. 

The proper course for the appellant, if he believes there is a 
reason to dispute the report of the service department or the 
content of military records, is to pursue such disagreement with 
the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  Recognition of service by the Philippine Government, 
although sufficient for entitlement to benefits from that 
government, is not sufficient for benefits administered by VA.  
The Department of Veterans Affairs is bound to follow the 
certifications by the service departments with jurisdiction over 
United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  He may not, therefore, be considered an eligible person 
for the purpose of establishing entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund.  

Because the disposition of this claim is based on the law, and 
not on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Moreover, because the law, rather than the facts of 
the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) 
are not for application.  


ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


